 In the Matter of AUBURN FOUNDRY,INC.andLODGE 1998 OF AMALGA-MATED ASSOCIATION OF IRON, STEEL AND TIN WORKERS OF NORTHAMERICA, THROUGH THE STEEL WORKERS ORGANIZING COM1rITrEE,AFFILIATED WITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCases Nos. C-925 and R-810THIRD AMENDED DIRECTION OF ELECTIONDecember 15,1939On August 31, 1939 the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Election 1in the above-entitled proceeding.On October 20, 1939 the Boardissued a Supplemental Decision and Amended Direction of Election 2and on November 16, 1939, a Second Amended Direction of Election.3The Amended Direction of Election provided in part that an electionbe held within sixty (60) days from the date of the Amended Directionof Election under the direction and supervision of the Regional Direc-tor for the Thirteenth Region (Chicago, Illinois).Investigation by the Regional Director now discloses that becauseof the refusal of Auburn Foundry, Inc., to comply with the Board'sOrder, an election at this time would not permit a free choice of repre-sentatives by employees of Auburn Foundry, Inc.At the request ofthe Regional Director, the Board hereby amends the Amended Direc-tion of Election, as amended, by striking therefrom the words "asearly as possible but not later than sixty (60) days from the date ofthisAmended Direction of Election," and substituting therefor thewords "at such time as the Board shall hereafter direct."MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Third Amended Direction of Election.114 N.L. R. B. 1219.210 N.L. R. B. 205.317 N. L. R. B. 756.18 N. L. R. B., No. 57.323